Citation Nr: 0012627	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a back condition.

Entitlement to service connection for an eye condition.

Entitlement to service connection for ear conditions, to 
include fungus and cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) 


FINDING OF FACT

The claims of entitlement to service connection for a back 
condition, an eye condition, and for ear conditions, to 
include fungus and cyst, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
condition, an eye condition, and for ear conditions, to 
include fungus and cyst, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable post-
service presumptive period.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  

In the case of a veteran with 90 days or more of continuous 
active service that occurred during a period of war a chronic 
disease that has become manifest to a compensable degree 
within the post-separation time period prescribed by law for 
that disease will be considered to have been incurred in 
service even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.  A presumption of service connection is available for 
arthritis of the spine when manifested to a compensable 
degree within one year after a veteran serving in wartime has 
been discharged from service.  Id.

When a statutory presumption does not apply, direct service 
connection nevertheless is available when the evidence shows 
that a current disability resulted from active service.  
38 C.F.R. § 3.304 (1999).  Thus, service connection may be 
granted for a disease diagnosed as chronic during service. 
38 C.F.R. § 3.303(b) (1999).  If a disability is not shown to 
be chronic during service or an applicable post-service 
presumptive period, direct service connection nevertheless 
may be granted where a disorder has been observed in service 
or an applicable post-service presumptive period and the 
symptomatology associated with that disorder is manifested 
with continuity post-service.  Id.  Direct service connection 
also may be granted for a disease diagnosed after discharge 
from service where all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

With chronic diseases that are shown as such in service (or 
within an applicable post-service presumptive period 
specified in 38 C.F.R. § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, will be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered in an assessment of whether a 
claim is well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When the issue is medical in nature, such as medical 
nexus, etiology, or diagnosis, competent medical evidence 
usually is required.  Voerth v. West, 13 Vet. App. 117 
(1999).  

The issue before the Board on this appeal is whether in each 
instance the veteran has established a well-grounded claim.  
The Board has no jurisdiction adjudicate the merits of a 
claim that is not well grounded.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, 
competent evidence of record must show:  a current 
disability; the incurrence of an injury or disease during 
active service; and a nexus, or causal relationship, between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

After carefully reviewing the record, the Board finds that 
none of the veteran's claims of entitlement to service 
connection meet this evidentiary standard.  

i. Claim of entitlement to service connection
 for a back condition

The veteran's service medical records do not document any 
complaints of, or treatment for, a back disorder.  The report 
of his August 1946 separation examination did note that the 
veteran sustained an injury of the back in 1945.  However, it 
was also noted there that the veteran's spine was normal.  

The veteran was afforded a VA orthopedic examination of the 
spine at the Wilkes-Barre, Pennsylvania VAMC in August 1996.  
He reported a history of an inservice diving accident.  The 
examination report noted that a scar was present in the right 
low back at approximately the lumbosacral area and that the 
veteran attributed the scar to a diving accident during 
service.  X-rays taken for the examination showed a narrowing 
of the cervical spine at C4-C5.  The dorsal spine evinced a 
mild kyphosis.  The lower back appeared to be normal.  The x-
rays revealed no sign of old trauma (e.g., no healed 
fractures or spur formations) and no altered bony densities 
anywhere on the spine.  The examiner diagnosed the veteran 
with disc degenerative changes at C4-C5 unaccompanied by disc 
herniation.  The examiner opined that a claimed diving 
accident had not caused the degenerative changes because if 
caused by the accident, they would have been evident (and the 
veteran would have reported symptoms) sooner after service.  
Rather, the disorder judged to be quite common for a person 
of the veteran's age.

At a hearing held at the RO in August 1997, the veteran 
testified that he injured his back in diving accident while 
undergoing basic training with the Seabees.  He stated that 
he could not recall what treatment he received for his 
injury.  He recounted that immediately after the accident, he 
began to have pain in his right leg and his back.  He said 
that while the leg pain resolved, the back pain has remained 
with him since the accident.  He stated that because he 
worked postservice in a sedentary position as a maintenance 
supervisor he was able to carry on with constant back pain 
without seeking medical attention.  The veteran said that he 
did not seek medical treatment for his back after service 
until the 1990's, when he began being seen as an outpatient 
at the Wilkes-Barre, Pennsylvania VA Medical Center (VAMC).  

The evidence of record indicates that the veteran has a 
current disability, arthritis of the cervical spine.  
However, presumptive service connection is not available for 
this disability as the condition was not diagnosed until 
August 1996.  For the veteran to be granted presumptive 
service connection for the condition, the record would have 
to show that his arthritis became manifest to a compensable 
degree within one year after his discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309.

As noted above, service connection for a current disability 
also may be established on the basis of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).  
Here, the veteran has a current diagnosis of degenerative 
changes of the cervical spine.  Under the applicable 
regulation, there also must be evidence of inservice 
incurrence of an injury or disease.  See Savage v. Gober, 10 
Vet. App. 489, 494-98 (1997);Voerth, 13 Vet. App. at 120.  
Here, his separation examination noted that the veteran had 
injured his back during service.  Continuity of 
symptomatology must then be shown.  The veteran has alleged 
that since injuring his back during service, he has 
experienced the same symptoms pertaining to his back 
continuously.  His assertions will be regarded as true for 
the purpose of assessing whether his claim is well grounded.  
King, 5 Vet. App. at 21.  There is, however, no showing in 
the record that the veteran is qualified to offer medical 
opinions as to the etiology of disorders.  A well grounded 
claim requires competent evidence of a relationship between 
the current disability and service.  Id.  Such evidence does 
not exist in the record of this case.  In fact, the record 
shows that the physician who conducted the August 1996 VA 
examination of the veteran's spine expressly declined to 
conclude that such a medical relationship existed.

Thus, because there is no competent medical evidence of a 
nexus between any current back disability and any back injury 
sustained inservice, his claim of entitlement to service 
connection for a back condition is not well grounded, and it 
must be denied.

ii.  Claim of entitlement to service connection
for an eye condition

Service medical records show that in August 1946, the veteran 
contracted cellulitis of the forehead which affected his 
eyes.  He presented complaints of pain in his eyes, soreness 
between his eyes, and a sense of pressure in the forehead 
area.  He said that his condition developed overnight.  Upon 
physical examination, the veteran was found to have a fever 
and his forehead and eyelids appeared markedly swollen and 
red.  His left eye was swollen completely shut and his right 
eye almost completely.  He was treated with penicillin.  The 
cellulitis resolved, and he was returned to full duty 12 days 
after the onset of the episode.  Service medical records 
document no prior or subsequent treatment for the same 
condition or any other condition involving the veteran's 
eyes.  The report of his August 1946 separation examination 
noted that the veteran had 20/20 vision and the condition of 
his eyes was normal. 

At his August 1997 personal hearing, the veteran testified 
that until the 1990's, he had received no treatment of any 
kind for his eyes after service.  He said that since service, 
he had never had a recurrence of the symptoms that had 
accompanied his cellulitis, that his vision had seemed 
satisfactory (although he began using eyeglasses 
approximately 20 years after leaving the service), and that 
he had not experienced pain, numbness, or other disabling 
symptoms involving his eyes.  However, during a VA 
compensation and pension eye examination that took place in 
August 1996, the veteran was diagnosed with bilateral 
cataracts.  Having been given a partial history of the August 
1946 episode by the veteran (who appears not to have 
remembered what his diagnosis had been), the examiner 
commented in the examination report that the veteran's 
inservice condition had resolved during service.

The evidence of record indicates that the veteran has a 
current disability, cataracts in both eyes.  However, the 
record is devoid of any evidence of a medical relationship 
between this disorder and the cellulitis that the veteran 
experienced during service.  Indeed, the VA physician who 
examined the veteran's eyes in August 1996 indicated that he 
viewed the two disorders as unrelated to each other.  
Unsupported by evidence of a medical nexus, the veteran's 
claim is not well grounded.  Voerth, 13 Vet. App. at 120.

The Board has considered the veteran's own, sincerely held 
belief that his current eye problems are due somehow to the 
cellulitis contracted during service.  The veteran, however, 
as a lay person is not competent to offer an opinion as to 
the etiology of the current disability for which he is 
claiming entitlement to benefits.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

iii.  Claim of entitlement to service connection
for ear conditions, to include fungus and cyst

In his VA Form 210526, Application for Compensation or 
Pension, filed in July 1996, the veteran claimed entitlement 
to service connection for cysts of the ears.  The veteran's 
service medical records do not document any complaints of, or 
treatment for, this or any other condition involving either 
both or one of his ears.  The report of his August 1946 
separation examination stated that the veteran had a 
whispered voice score of 15 bilaterally and noted no 
abnormalities of either ear. 

At his August 1997 personal hearing, the veteran testified 
that while serving in the Philippines, he developed a large 
cyst his right earlobe overnight.  He indicated that the cyst 
had been lanced at a field hospital.  He testified (with 
apparent confusion about which earlobe was involved each 
time) that he had developed a cyst in his earlobe two other 
times after service, in approximately 1947 and 1949, and that 
a private physician had lanced the cyst on each occasion.  
The veteran averred that although he had not had occasion 
since to seek treatment for one or both of his ears, he has a 
'core' (whether one or more than one was not made clear) 
where a cyst had been.  He stated that the core was tender 
but not painful.

The Board finds, first,  that no competent evidence of record 
exists that the veteran has a current disability of any kind 
involving one of both of his ears.  Such evidence would have 
to consist of a physician's diagnosis or other authoritative 
medical opinion.  Caluza, 7 Vet. App. at 504, 506.  The 
veteran claims to have a tender "core," where an earlobe 
cyst once existed.  However, the record contains no medical 
diagnosis of a "core," or scar, pertaining to one or both 
of his ears.  As a layman, the veteran is not competent to 
offer a medical diagnosis.  Grottveit, 5 Vet. App. at 93.  No 
other competent medical evidence is present in the record 
that the veteran has a scar or any other abnormality 
involving one or both of his ears.  Without such evidence of 
a current disability, his claim cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board notes as well that although the veteran has 
asserted that he developed an earlobe cyst during service, 
his assertions merely constitute evidence that he experienced 
certain symptoms during service and not that his current 
disorder is related to his inservice symptoms.  Grottveit, 5 
Vet. App. at 93.  Indeed, the record contain no competent 
evidence demonstrating the possibility of a medical nexus 
between the symptoms the veteran may experienced during 
service and any disorder of the ear or ears (i.e., a tender 
"core").  Medical evidence is required on this question, 
Voerth, 13 Vet. App. at 120, and the veteran's beliefs cannot 
serve as a substitute for such evidence.  Espiritu, 2 Vet. 
App. at 494.  Without competent evidence of medical nexus, 
there can be no well-grounded claim.  Voerth, 13 Vet. App. at 
120.  

Thus, because the record discloses no competent evidence of a 
current disability or of a medical nexus between such 
disability and anything that occurred during the service of 
the veteran, his claim is not well grounded.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Well grounded claims having not been presented, service 
connection for a back condition, an eye condition, and for 
ear conditions, to include fungus and cyst, service 
connection for a back condition is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

